J-S01024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SHARVONNE ROBBINS

                            Appellant                 No. 1470 EDA 2015


                    Appeal from the PCRA Order May 5, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0400013-1992


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                       FILED JANUARY 13, 2016

        Appellant, Sharvonne Robbins, appeals from the May 5, 2015 order

dismissing, as untimely, her third petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.           After careful

review, we affirm.

        On July 26, 1994, the trial court imposed an aggregate sentence of life

imprisonment after Appellant was convicted of second-degree murder,

robbery, possessing an instrument of a crime, and criminal conspiracy.1 This

Court affirmed Appellant’s judgment of sentence on March 16, 1995.

Commonwealth v. Robbins, 660 A.2d 657 (Pa. Super. 1995) (unpublished

memorandum). As Appellant did not file a petition for allowance of appeal

____________________________________________
1
    18 Pa.C.S.A. §§ 2502(b), 3701(a), 907(a), and 903(a), respectively.
J-S01024-16


with our Supreme Court, her judgment of sentence became final on April 17,

1995, when the period for filing an allocatur petition expired.2                 See 42

Pa.C.S.A.    § 9545(b)(3)      (stating,       “a   judgment   becomes   final   at   the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review[]”); Pa.R.A.P. 1113(a) (stating, “a

petition for allowance of appeal shall be filed with the Prothonotary of the

Supreme Court within 30 days after the entry of the order of the Superior

Court … sought to be reviewed[]”). Appellant filed PCRA petitions in 1997

and 2007, neither of which garnered her any relief.                Appellant filed the

instant petition on June 10, 2010; as a result, it was facially untimely.

       Instantly, Appellant argues that her petition is timely under the new

constitutional right exception because the United States Supreme Court’s

decision in Miller v. Alabama, 132 S. Ct. 2455 (2012), should be

retroactively applied. Appellant’s Brief at 14, 17-20. However, our Supreme

Court has rejected this argument.3             Commonwealth v. Cunningham, 81


____________________________________________
2
   We note that the 30th day fell on Saturday, April 15, 1995. When
computing the 30-day filing period “[if] the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for Appellant to
file a timely allocatur petition was on Monday, April 17, 1995.
3
  On March 23, 2015, the Supreme Court granted certiorari in Montgomery
v. Louisiana, 135 S. Ct. 1546 (2015), which presents the Miller
retroactivity question. Nonetheless, until the United States Supreme Court
(Footnote Continued Next Page)


                                           -2-
J-S01024-16


A.3d 1, 11 (Pa. 2013), cert. denied, Cunningham v. Pennsylvania, 134 S.

Ct. 2724 (2014). To the extent Appellant’s brief can be read to argue that

this Court should give broader retroactive effect to Miller under Danforth v.

Minnesota, 552 U.S. 264 (2008), this Court lacks the judicial power to

decide that question for the purposes of the PCRA time-bar.                   See 42

Pa.C.S.A.    §   9545(b)(1)(iii)       (allowing   a   time-bar   exception   for   “a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania … and has been held by that

court to apply retroactively[]”) (emphasis added).

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely.             Accordingly, the PCRA

court’s May 5, 2015 order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2016



                       _______________________
(Footnote Continued)

issues its decision, Cunningham remains dispositive of the issue in
Pennsylvania.



                                            -3-